OPINIÓN EMITIDA POR EL
JUEZ PRESIDENTE SR.- HERNANDEZ.
Con fecha 8.de julio .del-año próximo pasado la Sucesión de Agustina Nieves presentó demanda ante la Corte de Dis-trito del Distrito Judicial de San Juan, contra la Sucesión de Benito Sanchez García, alegando como hechos fundamen-tales de' su acción, que los cónyuges Cleto Estrada y Agus-tina Nieves- adquirieron durante su matrimonio dos fincas, y fallecida la Agustina, el viudo, sin liquidar la sociedad de gananciales ni formalizar la testamentaría de su difunta es-posa, vendió dichas fincas a Benito Sánchez García por es-critura de 14 de marzo de 1895; y en virtud de esos hechos, suplica la parte demandante se declare por sentencia la nuli-dad de la venta hecha por la expresada escritura, se condene a los demandados a entregar,a los demandantes la mitad de las dos fincas y sus productos, y se ordene la cancelación de las inscripciones que de ellas se hubieren hecho en el registro de la propiedad, con las costas a los demandados.
La Sucesión demandada opuso a la demanda la excepción previa de que no aduce hechos suficientes para determinar una causa de acción, por cuanto ejercitándose una acción de nulidad de escritura otorgada en 14 de marzo de 1895, han transcurrido con exceso los cuatro años que fija el artículo *8741268 del Código Civil, para que tal acción pueda ser ejerci-tada.
La corte sostuvo la excepción alegada, dictando una orden, que copiada a la letra dice así:
“Resolución. — A la demanda se ha interpuesto la excepción de que no aduce hechos bastantes para determinar una causa de acción, porque de la misma aparece que la acción de nulidad de contrato, de la cual depende la de reivindicación, está prescrita de acuerdo con el artículo 1268 del Código Civil. Teniendo en cuenta las alegaciones y las argumentaciones de los abogados, sostenemos dicha excepción, fundada en la prescripción de la acción de nulidad, y ordenamos se anote esta resolución como sentencia, con costas a los demandantes en el libro del secretario. San Juan, 19 de enero de 1911.”
i
La sentencia dice así:
“Sentencia. — El día diez y seis de diciembre de 1910 y en corte abierta, se llamo este pleito a la vista de las excepciones previas de que la demanda no aduce hechos bastantes para una causa de acción, y comparecieron ambas partes por sus abogados, quienes leyeron sus alegaciones, y argumentaron oralmente en apoyo de las mismas. Y la corte, tomando en consideración dichas alegaciones y argumenta-ciones, declara que la ley está en favor de dicha excepción previa, la que sostenemos, y por tanto, se desestima la dicha demanda, con las costas a los demandantes. El secretario librará la correspondiente orden de ejecución. Pronunciada en corte abierta el día diez y nueve de enero de 1911, y registrada en la misma fecha.”
La parte demandante interpuso recurso de apelación en los siguientes términos:
“Señor Secretario: Notifico a Ud. que apelamos para ante la Hon. Corte Suprema, de la resolución de ésta corte de fecha 19 del actual, declarando con lugar las excepciones previas de la parte demandada. Sírvase tomar nota de ello a los efectos oportunos. San Juan, enero veinte y siete de mil novecientos once. (Firmado) A. Malaret, Abo-gado del demandante. Notificado con copia hoy 27 de enero de 1911. (Firmado) Bosch y Soto, Abogado de la demandada.”
Ese es el recurso sometido a nuestra consideración.
*875Ante todo se hace necesario definir cuál es la materia u objeto del recurso, si la resolución de 19 de enero de 1911, o la sentencia de la misma fecha.
Desde luego no vacilamos en afirmar lo primero. La parte recurrente expresa qne apela de la resolución declarando con lugar las excepciones previas de la parte demandada.
Cuando las palabras son claras y no dejan duda sobre la intención del que las emplea, debe estarse al sentido literal de las mismas. Las palabras empleadas por la parte ape-lante son claras, y no dejan duda de su intención de apelar contra la resolución que sostuvo la excepción previa, y no contra la sentencia que desestimó la demanda por el funda-mento o comb consecuencia de haberse declarado sin lugar la excepción previa. Difícilmente hubiera podido emplear palabras más propias y adecuadas para recurrir contra la orden de 19 de enero último.
No es propiamente la sentencia la que ha declarado sin lugar la excepción previa, sino la orden que precedió a la sentencia. La sentencia desestima la demanda con las cos-tas a los demandantes, por haberse sostenido la excepción previa en dicha orden, y dictada ésta, holgaba declarar en la sentencia que la ley está en favor de la excepción previa.
Sentencia, según el artículo 188 del Código de Enjuicia-miento Civil, es la decisión definitiva sobre los derechos de las partes en un pleito o procedimiento. Resolución u orden que sostiene una excepción previa no puede calificarse de sen-tencia.
El recurso de apelación se da contra la parte dispositiva de una sentencia <y no contra el fundamento de ella, aunque ese fundamento sea una orden declarando con lugar una ex-cepción previa.
Ya se atienda a los términos en que aparece redactado el escrito de apelación, ya a los principios legales que deja-mos consignados, es claro como la luz meridiana, que la reso-lución apelada es la orden de 19 de enero de 1911 que sos-tuvo la excepción fundada en la prescripción de la acción de *876nulidad., y siendo ello así, es improcedente el recurso, pnes la resolución que declara con o sin lugar una excepción previa, no está comprendida en caso alguno de los que taxativamente enumera el artículo 295 del Código de Enjuiciamiento Civil, al determinar las resoluciones de las cortes de distrito contra las que puede establecerse apelación para ante la Corte Su-prema. Apelada la sentencia definitiva, lo que no se fia hecho en el presente caso, es que aquella resolución debería esti-marse • excepcionada por ministerio de la ley al tenor de lo que dispone el artículo 213 del Código citado, y a ella se liaría extensiva también la jurisdicción del tribunal para con-firmarla o revocarla.
Y no se diga que ambas partes, apelante y apelada, han admitido que el recurso há sido interpuesto contra la sen-tencia definitiva al sostener respectivamente la revocación o confirmación de dicha sentencia, pues no es la conformidad de” las partes la que da jurisdicción a la corte, sino la real y positiva interposición del recurso. • Las reglas de procedi-miento son obligatorias para todos los que intervienen en el juicio, y no cabe sustituirlas por conformidad o convenios particulares de las partes, según digimos en 29 de junio de 1906, al resolver el caso Ex Parte Margarita Hecht.
Deploramos no discutir el recurso en el fondo por falta de jurisdicción,- en atención a no ser apelable la resolución recurrida.
Procede se desestime el recurso interpuesto contra la reso-lución que dictó la Corte de Distrito de San Juan en 19 de enero último.
OPINIÓN DEL JUEZ ASOCIADO SE. DEL TOEO EN LA CUAL ESTUVO CONEOEME EL JUEZ ASOCIADO SE. WOLE.
Acción ^Reivindicatoría — Nulidad del Título del Demandado — Casos en que es Necesario Ejercitar Previamente la Acción de Nulidad. — La doctrina legal de que cuando se ejercita la acción reivindicatoría contra personas que están en posesión de la cosa objeto del litigio, en virtud de un título que se tenía por legítimo, es preciso que antes se pida la nulidad de éste, sólo tiene aplicación cuando la nulidad produce la acción, pero no cuando el derecho de reivindicar es independiente de ella.
*877Id. — Acción de Nulidad — Título del Demandante. — El que funda la aeeión rei-vindicatoría en un título independiente del de los poseedores, no está obligado a pedir y obtenerla nulidad de éste para que prevalezca su aeeión.
Id. — Bienes Gananciales — Liquidación de la Sociedad Conyugal. — No es título bastante para fundar la aeeión reivindicatoría, la adquisición de bienes durante la sociedad conyugal porque sin preceder la liquidación del haber común, no puede afirmarse la existencia del sobrante que 'corresponde por mitad a los cónyuges.
Apelación — Término Genérico, ‘ ‘ Resolución. ’ ’ — Teniendo en • cuenta las cir-cunstancias de este caso y que el término genérico "resolución” incluye sen-tencia, este tribunal no debe despojarse de su jurisdicción, porque el escrito de apelación consigne que se apela de la resolución, cuando correctamente debió decir de la sentencia, sino por el contrario, debe entrar a conocer del recurso y a resolverlo por sus propios méritos.
La Sucesión de Agustina Nieves entabló demanda en la Corte de Distrito de San Juan que tituló de “reivindicación de partición de dos fincas rústicas con sus frutos y nulidad de inscripciones,’-’ alegando los siguientes Lechos:
“Primero. Que al igual que los demandados residen en este dis-trito judicial y tienen capacidad para demandar y ser demandados, obligarse y ser obligados.
“Segundo. Que Cleto Estrada y Agustina Nieves, se casaron en Loíza en ocho de junio de mil ochocientos sesenta y siete dejando por sus únicos y universales herederos, a sus cuatro hijos nombrados Mar-gara, Clara, G-umersinda y Juan Estrada Nieves.
“Tercero. Que Margara murió dejando por sus únicos y univer-sales herederos a sus hijos legítimos Antero, Leonor, Leocadia, Pedro y Juana, el primero mayor de edad y los otros menores representados por su padre legítimo el viudo Gavino Tirado, los cuales, en unión de Clara, G-umersinda y Juana Estrada Nieves son los demandantes en esta acción.
“Cuarto. Que dentro del matrimonio, Cleto Estrada y Agustina Nieves, adquirieron por escrituras de diez y ocho de abril de mil ochocientos ochenta, otorgadas ante el notario que fué de la Carolina Don Juan Bolet Durán, de Paseasio Calderon y de Matías Tirado las dos fincas siguientes:
‘ ‘ Once cuerdas de terreno en el barrio de Lomas, partido de Loíza circunscrita bajo cuatro piquetes de jobo, colindando por el norte con Angela Pérez; al sur, el comprador; al este, Pedro Gómezy al oeste, Máximo Tirado.
“Cinco cuerdas radicadas en el barrio de Lomas, circunscrita bajo-*878cuatro piquetes de jobo y colindante por el norte con Angela Pérez; al sur, Cayetana Kodríguez; al este, Pedro Gómez; y al oeste, Nico-lás C. Nieves.
“Quinto. Que ambas parcelas fueron cultivadas y fomentadas de café y varios frutos menores por los esposos Estrada Nieves.
“Sexto. Que fallecida la consorte Agustina, el viudo Cleto Estrada sin liquidar la sociedad de gananciales ni formalizar como debió, la testamentaría de su difunta esposa, entregando a cada hijo su.par-ticipación hereditaria, maliciosamente vendió las dos fincas descritas, como si a él sólo hubieran pertenecido, a Don Benito Sánchez García, comerciante, quien también obró de mala fe en la compraventa que tuvo lugar por escritura de catorce de marzo de mil ochocientos no-venta y cinco, pasada ante el Notario Don Leandro Lara Tomé, ins-crita ilegalmente en el registro de la propiedad.
“Séptimo. Que desde la expresada fecha catorce de marzo de mil ochocientos noventa y cinco, primero Don Benito Sánchez, y después sus sucesores, se han venido beneficiando de la totalidad de las dos fincas descritas, cuyos productos, salvo el juicio de peritos, se calculan en trescientos dollars anuales líquidos.
“Octavo. Que Don Benito Sánchez García falleció en Loíza, de-jando por sus únicos y universales herederos a -sus hijos Francisca, Josefa y Pina, mayores de edad; Carmen, Isabel, Julia, Benito y José, menores representados por su legítima madre la viuda Delfina Castro, residentes todos en este distrito judicial, cuyos herederos se encuentran en posesión de las fincas descritas y son los demandados en esta acción. ’ ’
La sucesión demandada opuso a la demanda la excepción de que no aducía hechos suficientes para determinar mía causa de acción. (Art. 105, No. 6, del Código de Enjuiciamiento Civil.)
Y la corte, después de oídas ambas partes, dictó la si-guiente resolución que fué registrada como sentencia:
• “A la demanda se ha interpuesto la excepción de que no aduce hechos bastantes para determinar una causa de acción, por que de la misma aparece que la acción de nulidad de contrato, de la cual de-pende la de reivindicación, está prescrita de acuerdo con el artículo 1268 del Código Civil.
“Teniendo en cuenta las alegaciones y las argumentaciones de los abogados, sostenemos dicha excepción, fundada en la prescripción de la *879acción de nulidad y ordenamos se anote esta resolución como sentencia, con costas á los demandantes en el libro del secretario. ’ ’
Contra la resolución de la corte se interpuso el presente recurso de apelación en el cual comparecieron ambas partes y discutieron en su fondo la cuestión planteada.
En los autos aparecen así la resolución de la corte que liemos transcrito como la sentencia registrada el mismo día. El escrito de apelación consigna que se apela de la resolución, cuando correctamente debió decir de la sentencia; pero, aten-didas las circunstancias de este caso y a que el término gené-rico resolución incluye sentencia, creemos que ésta fué sufi-cientemente identificada y que este tribunal no debe despo-jarse de su jurisdicción, sino por el contrario entrar a cono-cer del recurso y a resolverlo por sus propios méritos.
Estudiado cuidadosamente el caso, no podemos estar con-formes con el fundamento de la sentencia apelada.
La acción ejercitada por la demandante es la de reivindi-cación, independiente de la de nulidad del título de la deman-•dada.
“La doctrina legal de que cuando se ejercita la acción reivindica-taria contra personas que están en posesión de la cosa objeto del ■pleito en virtud de un título que se tenía por legítimo, es preciso que antes se pida la nulidad de éste, sólo tiene aplicación cuando la nuli-dad produce la acción, pero no cuando el derecho de reivindicar es independiente de ella. (Sent. del.'T. S. de E. de 16 de octubre de 1873.)
“Fundándose la acción reivindicatoria en un derecho reconocido -como preexistente al del título que ostenta el demandado, es inne-cesario pedir previa y separadamente la nulidad de dicho título, porque no nacía de ella la acción del demandante, sino que es conse-cuencia de la que ha deducido. (Sent, del T. S. de E. de 17 de enero •de 1889.)
“Es inaceptable el principio de que no puede entablarse la acción reivindicatoria contra poseedor que tiene título más o menos firme inscrito en el registro de la propiedad sin que preceda otra acción que, conforme a derecho sea adecuada para destruirlo, cuando la en-labiada no tiene otro objeto que el de perseguir el inmueble que el *880demandante reclama como dueño, pero no en el concepto de que el título del demandado sea más o menos eficaz. (Sent, del T. S. de E. de 6 de abril de 1889.)
“El que funda la acción reivindicatoría en un título independiente del de los poseedores, no está obligado a pedir y obtener la nulidad de éste para que prevalezca su acción. (Sent, del T. S. de E. de 13 de febrero de 1892.) ”
Pero, si Men la sentencia apelada no se sostiene por el fundamento que tuvo el juez para dictarla, siempre será nece-sario llegar a la conclusión de que debe confirmarse por estar sostenida por otro fundamento, esto es, por el de que ejerci-tándose como se ejercita la acción reivindicatoria, la sucesión demandante no alega un título claro y preciso a los bienes que reclama.
“No es título bastante para fundar la acción reivindica-toria la adquisición de bienes durante la sociedad conyugal, porque sin preceder liquidación de baber común, no puede afirmarse la existencia de un sobrante que corresponde por mitad a los cónyuges.
“Si bien las leyes Ia., tít. 3°. y 4°., tít. 4°., libro 10 de la Novísima Recopilación declaran gananciales lo adquirido du-rante la vida en común de los cónyuges, esto se entiende res-pecto al saldo que resulte, deducidas las bajas, cuyo pago es preferente.” (Sent, del Trib. Sup. de España de 11 de mayo de 1889; 65 Jurisprudencia Civil, 698.)
Yéase además el caso de Fernández v. Velázquez, decidido por esta Corte Suprema el 9 de junio actual, y la sentencia del Tribunal Supremo de España de 13 de junio de- 1901, citada en el mismo.
La demanda no contiene una sola alegación precisa con respecto a que la exacta mitad de las fincas descritas en la demanda pertenezca a la sucesión demandante, basándose solamente en la teoría de que habiendo sido adquiridas tales. 'fincas a título oneroso durante el matrimonio, la mitad co-rrespondía a cada uno de los cónyuges y por consiguiente a la sucesión demandante que comparece como heredera de *881uno de ellos. Pero esto como ya se ha dicho, no es título suficiente por sí solo para una acción como la reivindicato-ría en que es necesario alegar un título claro, perfecto y pre-ciso. La misma demandante alega en su- demanda que no se liquidó la sociedad de gananciales al morir su causante y si esto es así, no es posible saber si existieron o no ganancias en tal sociedad.
Por tales razones opinamos que el recurso debe decla-rarse sin lugar y confirmarse la sentencia- apelada.
Estoy autorizado para decir que el Sr. Juez Asociado Wolf está conforme con esta opinión.

Confirmada.

',Juez Asociado Sr. Aldrey no tomó parte en la resolu-ción de este caso.